IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,879


EX PARTE HERMAN JACKSON, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 912448 IN THE 228TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to eighteen years' imprisonment.  He did not appeal his conviction.
	Applicant contends that counsel rendered his plea involuntary.  On February 8, 2012, we
remanded this application for further findings of fact and conclusions of law.  On remand, the trial
court found that although counsel who could have potentially represented Applicant denied doing
so, counsel's deficient conduct rendered Applicant's plea involuntary.  The trial court recommended
that we grant relief.  Relief is granted.  The judgment in cause number 912448 in the 228th District
Court of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris
County to answer the charges as set out in the indictment.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Delivered: September 12, 2012
Do not publish